                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         SCOTT JOHNSON,
                                   8                                                         Case No. 5:20-cv-01078-EJD
                                                           Plaintiff,
                                   9                                                         ORDER GRANTING DEFENDANT’S
                                                  v.                                         MOTION FOR JUDGMENT ON THE
                                  10                                                         PLEADINGS; AUTHORIZING LEAVE
                                         JKLM PROPERTIES, L.L.C.,                            TO AMEND
                                  11
                                                           Defendant.                        Re: Dkt. No. 18
                                  12
Northern District of California
 United States District Court




                                  13
                                               Pursuant to Federal Rule of Civil Procedure 12(c), Defendant JKLM Properties, LLC
                                  14
                                       moves for judgment on the pleadings against Plaintiff Scott Johnson, asserting that the Court lacks
                                  15
                                       subject-matter jurisdiction. Motion for Judgment on the Pleadings (“Mot.”) 1, Dkt. 18. Having
                                  16
                                       considered the Parties’ papers, the Court agrees and GRANTS Defendant’s motion for judgment
                                  17
                                       on the pleadings.
                                  18
                                          I.      BACKGROUND
                                  19
                                               Plaintiff Scott Johnson is a level C-5 quadriplegic. Complaint for Damages and Injunctive
                                  20
                                       Relief (“Compl.”) ¶ 1, Dkt. 1. He cannot walk, has significant manual dexterity impairments, uses
                                  21
                                       a wheelchair, and has a specially equipped van. Id.
                                  22
                                               Plaintiff went to Main Street Professional Center (“MSPC”), a property owned by
                                  23
                                       Defendant, once in each of May, June, and October of 2019 “to avail himself of its goods or
                                  24
                                       services, motivated in part to determine if the defendants comply with the disability access laws.”
                                  25
                                       Id. ¶ 8. MSPC is located in Milpitas, California. Id. ¶ 3. Plaintiff initiated this action on February
                                  26
                                       5, 2020, asserting violations of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.
                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       1
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 2 of 13




                                   1   § 12101, et seq., and California’s Unruh Civil Rights Act, Cal. Civ. Code § 51-53 (“Unruh Act”).

                                   2   Id. ¶¶ 20-22, 28. The Unruh Act provides that a violation of the ADA is a violation of the Unruh

                                   3   Act. Id. ¶ 27. Specifically, Plaintiff alleges Defendant violated the ADA because Defendant

                                   4   “failed to provide wheelchair accessible parking in conformance with the ADA Standards as it

                                   5   relates to wheelchair users like the plaintiff.” Id. ¶ 10. Plaintiff alleges that he will return to MSPC

                                   6   “to avail himself of its goods or services and to determine compliance with the disability access

                                   7   laws once it is represented to him that [MSPC] and its facilities are accessible.” Id. ¶ 17. Plaintiff

                                   8   also alleges that he is currently deterred from returning to MSPC because of his knowledge of the

                                   9   existing barriers and his uncertainty about the existence of other barriers. Id.

                                  10      II.      LEGAL STANDARD

                                  11            “After the pleadings are closed--but early enough not to delay trial--a party may move for

                                  12   judgment on the pleadings.” Fed. R. Civ. P. 12(c). The Ninth Circuit has said “that Rule 12(c) is
Northern District of California
 United States District Court




                                  13   ‘functionally identical’ to Rule 12(b)(6) and that ‘the same standard of review’ applies to motions

                                  14   brought under either rule.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,

                                  15   1055 n.4 (9th Cir. 2011) (citing also decisions from the Second, Fifth, and Sixth Circuits). With

                                  16   few exceptions, “[u]nder either provision, a court must determine whether the facts alleged in the

                                  17   complaint, to be taken for these purposes as true, entitle the plaintiff to a legal remedy. If the

                                  18   complaint fails to articulate a legally sufficient claim, the complaint should be dismissed or

                                  19   judgment granted on the pleadings.” Strigliabotti v. Franklin Res., Inc., 398 F. Supp. 2d 1094,

                                  20   1097 (N.D. Cal. 2005) (internal citations omitted).

                                  21            In considering the motion, the court assumes the complaint’s allegations truth and draws

                                  22   all reasonable inferences in the plaintiff’s favor. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir.

                                  23   2004). In general, the court may not consider evidence outside the pleadings. See, e.g., MVP Asset

                                  24   Mgmt. (USA) LLC v. Vestbirk, 2011 WL 1457424, at *1 (E.D. Cal. Apr. 14, 2011). “On a motion

                                  25   to dismiss, however, a court may take judicial notice of facts outside the pleadings.” Mack v. South

                                  26   Bay Beer Distribs., Inc., 798 F.2d 1279, 1282 (9th Cir. 1986), abrogated on other grounds,

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       2
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 3 of 13




                                   1   Astoria Federal Sav. and Loans Ass’n v. Solimino, 501 U.S. 104, 111 (1991) (citing Sears,

                                   2   Roebuck & Co. v. Metropolitan Engravers, Ltd., 245 F.2d 67, 70 (9th Cir. 1956)).

                                   3      III.      DISCUSSION

                                   4             Defendant contends that Plaintiff lacks standing to bring suit under the ADA because the

                                   5   Plaintiff fails to sufficiently allege a “real and immediate threat of repeated injury in the future.”

                                   6   Memorandum of Points and Authorities (“Mem. of P. & A.”) 1, Dkt. 18-1. As this is a challenge

                                   7   on the pleadings, the Court will not consider evidence outside Plaintiff’s complaint, except for

                                   8   facts properly subject to judicial notice. Mack, 798 F.2d at 1282.

                                   9                A. Requests for Judicial Notice

                                  10                    1. Defendant’s Request for Judicial Notice

                                  11             Defendant requests that this Court take judicial notice of six documents. Defendant’s

                                  12   Request for Judicial Notice (“Def. RJN”), Dkt. 18-2. Plaintiff does not oppose this request.
Northern District of California
 United States District Court




                                  13             Federal Rule of Evidence 201(b) allows a court to take judicial notice of a fact that is “not

                                  14   subject to reasonable dispute” because it is either “generally known within the trial court’s

                                  15   territorial jurisdiction” or “can be accurately and readily determined from sources whose accuracy

                                  16   cannot reasonably be questioned.” Public records maintained on government websites are

                                  17   generally subject to judicial notice. See, e.g., Nat’l Grange of the Order of Patrons of Husbandry

                                  18   v. Cal. State Grange, 182 F. Supp. 3d 1065, 1075 n.3 (E.D. Cal. 2016) (collecting cases).

                                  19   Geographical information from Google Maps is also proper for judicial notice because it can be

                                  20   “accurately and readily determined from sources whose accuracy cannot reasonably be

                                  21   questioned.” United States v. Perea-Rey, 680 F.3d 1179, 1182 n.1 (9th Cir. 2012).

                                  22             Defendant’s Requests 1-2 are public records maintained on California government

                                  23   websites, showing Plaintiff’s home and business addresses in Carmichael, California. Def. RJN at

                                  24   2, Exhibits A-B. These requests are GRANTED. See Nat’l Grange of the Order of Patrons of

                                  25   Husbandry, 182 F. Supp. 3d at 1075 n.3. Requests 3–4 are Google Maps navigation directions,

                                  26   showing the distance and driving time between MSPC and the aforementioned addresses. Def.

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       3
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 4 of 13




                                   1   RJN at 3, Exhibits C-D. These requests are GRANTED. See Perea-Rey, 680 F.3d at 1182 n.1.

                                   2   Requests 5-6 are docket reports from the United States District Court for the Eastern District of

                                   3   California, as well as this Court, that list over 3,809 ADA cases initiated by Plaintiff. Def. RJN at

                                   4   3-4, Exhibits E-F. These requests are GRANTED. See Nat’l Grange of the Order of Patrons of

                                   5   Husbandry, 182 F. Supp. 3d at 1075 n.3.

                                   6                  2. Plaintiff’s Request for Judicial Notice

                                   7          Plaintiff requests that this Court take judicial notice of “a number of cases filed by

                                   8   [Plaintiff], wherein he alleges numerous visits to businesses at locations within 10 miles of”

                                   9   MSPC. Plaintiff’s Request for Judicial Notice (“Pl. RJN”) 1, Dkt. 20-1. Defendant objects to this

                                  10   request, arguing among other things, that “(iii) it is not appropriate to take judicial notice of the

                                  11   contents of pleadings in other cases.” Objections to Plaintiff’s Request for Judicial Notice 2-3,

                                  12   Dkt. 24.
Northern District of California
 United States District Court




                                  13          A district court may take judicial notice of undisputed matters of public record, including

                                  14   documents on file in federal or state courts. Harris v. Cnty. of Orange, 682 F.3d 1126, 1131–32

                                  15   (9th Cir. 2012). Accordingly, to the extent that Plaintiff requests judicial notice of 26 complaints

                                  16   filed in the Northern District of California, Plaintiff’s request is GRANTED. See id.; See also

                                  17   Nat’l Grange of the Order of Patrons of Husbandry, 182 F. Supp. 3d at 1075 n.3.

                                  18          However, it is not clear whether a court may take judicial notice of allegations in

                                  19   complaints, which are often disputed, in proceedings not before it. See, e.g., Gardiner Family,

                                  20   LLC v. Crimson Res. Mgmt. Corp., 147 F. Supp. 3d 1029, 1032 (E.D. Cal. 2015) (agreeing with

                                  21   Pollstar v. Gigmania, Ltd., 170 F. Supp. 2d 974 (E.D. Cal. 2000) in finding that there was “no

                                  22   authority for judicial notice of pleadings in an unrelated case.”). Accordingly, to the extent that

                                  23   Plaintiff seeks judicial notice of the allegations in the 26 complaints of “numerous visits to

                                  24   businesses at locations within 10 miles of” MSPC, Plaintiff’s request is DENIED. See Gardiner

                                  25   Family, LLC, 147 F. Supp. 3d at 1032 (E.D. Cal. 2015).

                                  26              B. Standing

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       4
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 5 of 13




                                   1          A disabled person claiming access discrimination must establish Article III standing to

                                   2   maintain a suit under the ADA. Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 946 (9th Cir.

                                   3   2011). “Under the oft-repeated standing formulation, [a plaintiff] must demonstrate that he has

                                   4   suffered an injury-in-fact, that the injury is traceable to the [defendant’s] actions, and that the

                                   5   injury can be redressed by a favorable decision. Id. (citing Fortyune v. Am. Multi-Cinema, Inc.,

                                   6   364 F.3d 1075, 1081 (9th Cir. 2004)). An injury-in-fact is an invasion of a legally protected

                                   7   interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

                                   8   hypothetical. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

                                   9          The only remedy available to a private litigant under the ADA is an injunction, and so

                                  10   Plaintiff must allege and ultimately prove that he suffered an injury-in-fact and that there exists “a

                                  11   sufficient likelihood that he will again be wronged in a similar way.” Id. at 948 (quoting City of

                                  12   Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)). In other words, a plaintiff seeking injunctive
Northern District of California
 United States District Court




                                  13   relief under the ADA must demonstrate an injury-in-fact and “a real and immediate threat of

                                  14   repeated injury.” Id. (quoting Lyons, 461 U.S. at 102). Past exposure to an ADA violation does not

                                  15   in itself establish standing for injunctive relief. Lyons, 461 U.S. at 102. Accordingly, to

                                  16   demonstrate standing under the ADA, a plaintiff must show that he has suffered an “injury-in-fact

                                  17   coupled with an intent to return,” or alternatively “deterrence from returning to the premises.”

                                  18   Chapman, 631 F.3d at 944. While courts take a broad view of constitutional standing in disability

                                  19   access cases, the ADA’s reach is “not unlimited.” Id. at 946.

                                  20          Defendant challenges the sufficiency of Plaintiff’s allegations regarding the threat of future

                                  21   harm, asserting that the Plaintiff has alleged “no likelihood of a genuine intent-to-return,” Mem. of

                                  22   P. & A. at 4, and that Plaintiff “does nothing more than plead a conclusory allegation that he is

                                  23   ‘currently deterred,’” id. at 7. In response, Plaintiff argues that consistent with Federal Rule of

                                  24   Civil Procedure 8, he need make only “minimal” allegations as to deterrence and intent-to-return,

                                  25   Opp. at 4, and that as a matter of law the Court need not examine intent-to-return factors because

                                  26   “ADA ‘testers’—folks actively looking for non-complying businesses—have full standing,” id.

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       5
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 6 of 13




                                   1   The Court first addresses the threshold argument of tester standing, before turning to intent-to-

                                   2   return and deterrence.

                                   3                   1. Tester Standing

                                   4           Plaintiff’s argument that ADA testers “have full standing” is based upon his reading of the

                                   5   Ninth Circuit’s decision in Civil Rights Education and Enforcement Center v. Hospitality

                                   6   Properties Trust., 867 F.3d 1093 (9th Cir. 2017) (“CREEC”). Opp. at 10-11. Plaintiff is only

                                   7   partially correct. In CREEC, a nonprofit civil rights organization and hotel patrons sued a real

                                   8   estate investment trust alleging that hotels owned by the trust failed to provide equivalent

                                   9   wheelchair-accessible transportation at its hotels. CREEC, 867 F.3d at 1097. At issue was whether

                                  10   a plaintiff has constitutional standing where her only motivation for visiting a facility is to test it

                                  11   for ADA compliance. Id. at 1096. The Ninth Circuit held that the “[n]amed [p]laintiffs’ status as

                                  12   ADA testers did not deprive them of standing.” Id. at 1102. Thus, Plaintiff is partially correct
Northern District of California
 United States District Court




                                  13   insofar as he contends that his status as a tester in this case does not deprive him of standing.

                                  14           Plaintiff is incorrect, however, insofar as he suggests that tester status automatically

                                  15   confers standing under the ADA. Simply being a “tester” plaintiff does not eliminate basic

                                  16   standing principles—a disabled plaintiff may not sue a business for injunctive relief simply

                                  17   because an ADA violation exists. Instead, a plaintiff—even a “tester” plaintiff—must allege

                                  18   sufficient facts to show an intent to return (Chapman, 631 F.3d at 949) or that “a defendant’s

                                  19   failure to comply with the ADA deters her from making use of the defendant’s facility.” Id. at

                                  20   1098. Indeed in CREEC, the Ninth Circuit concluded that the named plaintiffs had standing not

                                  21   because they were “testers” but because they had sufficiently alleged that they intended to visit

                                  22   defendant’s hotels; they had been deterred from doing so by the hotels’ noncompliance with the

                                  23   ADA; and that they will visit the hotels when the non-compliance is cured. Id. at 1099. Thus, the

                                  24   alleged ADA violations prevented the plaintiffs from staying at the hotels. Id. The Ninth Circuit

                                  25   observed that without these averments, the plaintiffs would lack standing. Id.

                                  26           In sum, no bright line-rule about “tester” standing exists. District courts must “[m]ak[e]

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       6
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 7 of 13




                                   1   case-by-case determinations about whether a particular plaintiff’s injury is imminent.” Id. at 1100.

                                   2   (citing Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1335–37 (11th Cir. 2013) (assessing

                                   3   various factors in determining whether plaintiff suing under ADA Title III was likely to actually

                                   4   visit the supermarket, including prior visits, proximity of residence to store, plans for future visits,

                                   5   and status as an “ADA tester who has filed many similar lawsuits”)).

                                   6                   2. Intent to Return

                                   7           “[A] plaintiff seeking injunctive relief must additionally demonstrate ‘a sufficient

                                   8   likelihood that he will again be wronged in a similar way.’” Chapman, 631 F.3d at 948 (quoting

                                   9   City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)). To determine whether a plaintiff’s

                                  10   likelihood of returning to a place of public accommodation is sufficient to confer standing, courts

                                  11   examine factors such as “(1) the proximity of defendant’s business to plaintiff’s residence, (2)

                                  12   plaintiff’s past patronage of defendant’s business, (3) the definitiveness of plaintiff’s plans to
Northern District of California
 United States District Court




                                  13   return, and (4) the plaintiff’s frequency of travel near defendant.” Johnson v. Overlook at Blue

                                  14   Ravine, LLC, 2012 WL 2993890, at *3 (E.D. Cal. 2012) (collecting cases).

                                  15           Plaintiff contends that, at the pleading stage, he need not “provide additional evidentiary-

                                  16   level details such as the proximity of the business to his home, his past patronage of the business,

                                  17   the definitiveness of his plans to return, the frequency of his travel near the area, his ties to the

                                  18   business, the geographic location or reasons to return.” Opp. at 3. Plaintiff bases this argument on

                                  19   Lujan’s statement that “[a]t the pleading stage, general factual allegations of injury resulting from

                                  20   the defendant’s conduct may suffice, for on a motion to dismiss we presume that general

                                  21   allegations embrace those specific facts that are necessary to support the claim.” Lujan, 504 U.S.

                                  22   at 561 (internal citations omitted). Plaintiff also cites as an example D’Lil v. Best W. Encina Lodge

                                  23   & Suites, 538 F.3d 1031 (9th Cir. 2008), wherein no “evidentiary-level details” were provided in

                                  24   the complaint, but rather emerged at later phases of the case. D’Lil, 538 F.3d at 1038-39.

                                  25           However, even at the pleading stage, “a complaint must contain sufficient factual matter,

                                  26   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       7
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 8 of 13




                                   1   662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Here, that

                                   2   means that Plaintiff “must allege ‘facts giving rise to an inference that he will suffer future

                                   3   discrimination by the defendant’ to establish standing under the ADA.” D’Lil v. Stardust Vacation

                                   4   Club, 2001 WL 1825832 at *3 (E.D. Cal. Dec. 21, 2001) (emphasis added) (citing Shotz v. Cates,

                                   5   256 F.3d 1077, 1081 (11th Cir. 2001)). As discussed previously, to have standing to pursue

                                   6   injunctive relief under the ADA, a plaintiff must show either an intent to return or deterrence.

                                   7   Chapman, 631 F.3d at 944. A “mere profession of an intent, some day, to return” is not enough.

                                   8   Lujan, 504 U.S. at 564. The four intent-to-return factors discussed in Overlook are helpful in

                                   9   determining whether a plaintiff has plausibly alleged a genuine intent to return or merely professed

                                  10   an intent some day to return.

                                  11           Plaintiff further contends that it is inappropriate to weigh evidence or make credibility

                                  12   determinations at the pleading stage. This is a correct. See, e.g., Martin v. Hotel & Transp.
Northern District of California
 United States District Court




                                  13   Consultants, Inc., 2018 WL 2470981, at *4 (D. Haw. June 1, 2018) (“[T]he plausibility

                                  14   requirement stated in Twombly and Iqbal does not allow this court to make credibility

                                  15   determinations at the motion-to-dismiss stage.”) (citing Twombly, 550 U.S. at 556)). This does not

                                  16   mean, however, that conclusory allegations lacking a factual basis must be accepted as true. A

                                  17   claim will only have the requisite facial plausibility “when the plaintiff pleads factual content that

                                  18   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  19   alleged.” Iqbal, 556 U.S. at 662. In analyzing the Plaintiff’s complaint, all factual allegations are

                                  20   accepted as true and, in the context of the intent-to-return factors identified in Overlook, used to

                                  21   determine whether Plaintiff has plausibly alleged a genuine intent to return.

                                  22                       a. Proximity of Place of Public Accommodation

                                  23           This factor considers the proximity of the subject business to the plaintiff’s residence/place

                                  24   of business as an indication of the sincerity of plaintiff’s intent to return to the business. See

                                  25   Overlook at Blue Ravine, 2012 WL 2993890, at *8. In Blue Ravine, the court concluded that while

                                  26   a distance of “approximately fifteen miles” between the business and plaintiff’s home was

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       8
                                          Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 9 of 13




                                   1   relatively close, it only weighed slightly in Plaintiff’s favor. Id.

                                   2            By contrast, in Johnson v. DTBA, LLC, this Court found that a distance of “more than 130

                                   3   miles from Plaintiff’s home,” which was a “two-hour drive (in good traffic),” weighed in

                                   4   Defendant’s favor. 424 F. Supp. 3d 657, 664 (N.D. Cal. 2019). Here, MSPC is approximately 120

                                   5   miles from Plaintiff’s home or business, or approximately a two-hour drive from either one. See

                                   6   Def. RJN Exhibits C-D. Given the distance and lengthy drive, this factor weighs in Defendant’s

                                   7   favor.

                                   8                       b. Past Patronage of Public Accommodation

                                   9            Plaintiff alleges that he has visited MSPC three times within 6 months in 2019, but never

                                  10   before then. Compl. ¶ 8. It is unclear whether these visits constitute patronage of a public

                                  11   accommodation given that the Complaint lacks any factual allegations regarding MSPC. Plaintiff

                                  12   alleges only in conclusory terms that MSPC is a place of “public accommodation.” Id. ¶ 9. The
Northern District of California
 United States District Court




                                  13   paucity of allegations suggests that Plaintiff may have only visited MSPC’s parking lot. This

                                  14   factor, thus, weighs at least slightly in Defendant’s favor.

                                  15                       c. Definitiveness of Plans to Return

                                  16            Much like in Blue Ravine and DTBA, Plaintiff alleges no specific plans to return to MSPC.

                                  17   He alleges only a general plan to return to MSPC to “avail himself of its goods or services and to

                                  18   determine compliance with the disability access laws.” Compl. ¶ 17; Blue Ravine, 2012 WL

                                  19   2993890, at *3; DTBA, 424 F. Supp. 3d at 664. This language is nothing more than a vague

                                  20   formulaic recitation of an element of ADA standing, and so does nothing to meet the

                                  21   Twombly/Iqbal “plausibility” standard. See, e.g., Iqbal, 556 U.S. at 678. It lacks “any description

                                  22   of concrete plans, or indeed even any specification of when [Plaintiff will visit MSPC].” DTBA,

                                  23   424 F. Supp. 3d at 664 (citing similar language by Plaintiff in Blue Ravine, 2012 WL 2993890, at

                                  24   *3). In DTBA, Plaintiff at least alleged that the ADA inaccessible business was a bar. In this case,

                                  25   Plaintiff does not even identify what MSPC is beyond a “facility open to the public, a place of

                                  26   public accommodation, and a business establishment.” Compl. ¶ 9. Nor does Plaintiff identify

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       9
                                         Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 10 of 13




                                   1   what type of “goods or services” he seeks at MSPC. See id. ¶¶ 8-18. The Supreme Court was clear

                                   2   in Lujan—”some-day” intentions are, without more, insufficient to show concrete plans. 504 U.S.

                                   3   at 564.

                                   4             To rebut this, Plaintiff argues that his “extensive litigation history as a veteran tester

                                   5   supports his claim that he will return” and that he “has an important litigation reason to return: to

                                   6   have standing.” Opp. at 11 (emphasis in original). As discussed before, Plaintiff’s status as a tester

                                   7   does not automatically confer standing. Additionally, the Complaint lacks any allegations

                                   8   regarding Plaintiff’s litigation history or intent to return for the purpose of maintaining standing.

                                   9   “[I]t is axiomatic that the complaint may not be amended by the briefs in opposition to a motion to

                                  10   dismiss.” Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1009 (N.D. Cal. 2014) (quoting Car Carriers,

                                  11   Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984) and citing Lee v. City of Los Angeles,

                                  12   250 F.3d 668, 688 (9th Cir. 2001)). As currently pled, Plaintiff’s ADA claim lacks sufficient facts
Northern District of California
 United States District Court




                                  13   to show concrete plans to return to MSPC and so he does not show a “sufficient likelihood that he

                                  14   will be again be wronged in a similar way.” Lyons, 461 U.S. at 111. As such, this factor weighs in

                                  15   Defendant’s favor.

                                  16                         d. Frequency of Travel Near Public Accommodation

                                  17             Plaintiff contends that the frequency of travel factor weighs in his favor. The Court has

                                  18   taken judicial notice of 26 complaints filed in the Northern District of California, San Jose

                                  19   Division, as requested by Plaintiff. See Pl. RJN 2-4. The Court has also taken judicial notice of the

                                  20   1,094 cases filed by Plaintiff in the Northern District of California, San Jose Division, as requested

                                  21   by Defendant. See Def. RJN Exhibit F. Frequency of travel to MSPC, however, cannot reasonably

                                  22   be inferred from Plaintiff’s prolific lawsuits unless Plaintiff makes personal appearances at the San

                                  23   Jose courthouse. Plaintiff has not alleged that he makes personal appearances in his cases, much

                                  24   less that he “frequently” makes personal appearances in his cases. As such, this factor favors the

                                  25   Defendant.

                                  26             Having weighed the relevant factors, the Court finds that Plaintiff’s alleged intent to return

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       10
                                         Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 11 of 13




                                   1   to MSPC is not plausible. Plaintiff’s geographic distance from MSPC, his lack of concrete or

                                   2   definitive plans to return to MSPC and his lack of frequent travel near MSPC are inconsistent with

                                   3   Plaintiff’s professed intent to return to a place of public accommodation, notwithstanding his

                                   4   alleged three visits to MSPC. As such, the Court finds that while Plaintiff has an injury-in-fact, he

                                   5   has not sufficiently alleged that he intends to return to MSPC.

                                   6                  3. Deterrence

                                   7          “A disabled individual also suffers a cognizable injury if he is deterred from visiting a

                                   8   noncompliant accommodation because he has encountered barriers related to his disability there.”

                                   9   Chapman, 631 F.3d at 949. As discussed above, the threat of a future injury must be sufficiently

                                  10   “imminent” to permit a plaintiff to sue for injunctive relief. Id.; Doran v. 7-Eleven, Inc., 524 F.3d

                                  11   1034, 1040 (9th Cir. 2008) (“Doran has suffered an injury that is concrete and particularized

                                  12   because he alleged in his amended complaint that he personally suffered discrimination as a result
Northern District of California
 United States District Court




                                  13   of the barriers in place during his visits to 7–Eleven and that those barriers have deterred him on at

                                  14   least four occasions from patronizing the store.” (emphasis added)); Pickern v. Holiday Quality

                                  15   Foods, Inc., 293 F.3d 1133, 1138 (9th Cir. 2002) (“Doran has visited Holiday’s Paradise store in

                                  16   the past …. [He] also states that he prefers to shop at Holiday markets and that he would shop at

                                  17   the Paradise market if it were accessible. This is sufficient to establish actual or imminent injury

                                  18   for purposes of standing.” (emphasis added)); Parr v. L & L Drive-Inn Rest., 96 F. Supp. 2d 1065,

                                  19   1079–80 (D. Haw. May 16, 2000) (holding that disabled plaintiff established likelihood of future

                                  20   injury by submitting evidence that he would like to visit defendant’s restaurant in the future, had

                                  21   patronized other restaurants in the chain, and that the restaurant was close to his residence and was

                                  22   on a familiar bus line).

                                  23          By contrast, Plaintiff alleges only that the ADA violations deter him from returning to

                                  24   MSPC. Compl. ¶ 17. Plaintiff, relying on Wilson v. Kayo Oil Co., 563 F.3d 979, 980 (9th Cir.

                                  25   2009), argues that “at the pleading stage, only the minimal allegations that a plaintiff … is

                                  26   currently deterred from visiting that accommodation” are sufficient. Opp. at 4. Plaintiff also argues

                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       11
                                         Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 12 of 13




                                   1   that the Court should not rely on Doran and Pickern because those cases did not “involve[] a

                                   2   facial attack at the pleading stage.” Id. at 5.

                                   3           As previously stated, even at the pleading stage, “a complaint must contain sufficient

                                   4   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

                                   5   U.S. at 678 (quoting Twombly, 550 U.S. at 570). Thus, a plaintiff is required to allege “more than

                                   6   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

                                   7   Twombly, 550 U.S. at 555. Although the Court recognizes that Doran and Pickern were decided

                                   8   on summary judgment, they are nonetheless instructive in determining whether Plaintiff has

                                   9   alleged sufficient factual matter to state a cognizable claim. Indeed, in Wilson the Ninth Circuit

                                  10   relied on Doran—a summary judgment decision—in deciding the sufficiency of the plaintiff’s

                                  11   allegations. The analysis of standing in Wilson consists of two sentences:

                                  12
Northern District of California




                                               Allegations that a plaintiff has visited a public accommodation on a prior occasion
 United States District Court




                                  13           and is currently deterred from visiting that accommodation by accessibility barriers
                                               establish that a plaintiff’s injury is actual or imminent.” Doran v. 7–Eleven, 524
                                  14           F.3d 1034, 1041 (9th Cir. 2008). Here, Wilson makes these minimal allegations,
                                               and therefore survives a facial attack on standing. See id. at 1041 (“Notwithstanding
                                  15           the [500–mile] distance between Doran’s home and the 7–Eleven, there is an actual
                                               and imminent threat that, during his planned future visits to Anaheim, Doran will
                                  16
                                               suffer harm as a result of the alleged barriers.”).
                                  17   The Wilson court’s citation to Doran and explanatory parenthetical reinforces the requirement to
                                  18   plead facts, notwithstanding Plaintiff’s argument to the contrary.
                                  19           In this case, Plaintiff does not allege: (1) that he prefers MSPC over other “professional
                                  20   centers,” (2) any specific instances of deterrence, or (3) that he often patronizes Bay Area
                                  21   “professional centers” and would patronize MSPC but-for the violations. Cf. Doran, 524 F.3d at
                                  22   1040; Pickern, 293 F.3d at 1138; Parr, 96 F. Supp. 2d at 1079–80. Indeed, Plaintiff does not even
                                  23   allege what goods or services a professional center such as MSPC provides, or what goods or
                                  24   services he may seek there. See Compl. ¶¶ 8-18. The Court finds that Plaintiff has not adequately
                                  25   alleged that he is likely to return to MSPC or that he is deterred from doing so. Accordingly,
                                  26   Plaintiff cannot meet the “imminence” requirement of standing and this Court lacks subject-matter
                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       12
                                         Case 5:20-cv-01078-EJD Document 26 Filed 09/14/20 Page 13 of 13




                                   1   jurisdiction over his ADA claims.

                                   2      IV.      CONCLUSION

                                   3            For the above reasons, the Court GRANTS Defendant’s motion for judgment on the

                                   4   pleadings under Rule 12(c). Because at present Plaintiff’s Complaint fails to state a legally

                                   5   cognizable ADA claim, the Court declines to exercise supplemental jurisdiction over Plaintiff’s

                                   6   related Unruh Act claim, which is DISMISSED without prejudice. See Johnson v. Torres Enters.

                                   7   LP, 2019 WL 285198, at *4 (N.D. Cal. Jan. 22, 2019) (declining to exercise supplemental

                                   8   jurisdiction over a claim for violation of the Unruh Act premised solely on a violation of the

                                   9   ADA).

                                  10            Although Rule 12(c) does not mention leave to amend, courts have discretion to grant

                                  11   motions for judgment on the pleadings with leave to amend. Toma v. Univ. of Hawaii, 2017 WL

                                  12   4782629, at *5 (D. Haw. Oct. 23, 2017) (collecting cases). As with a motion to dismiss, “[a]
Northern District of California
 United States District Court




                                  13   complaint should not be dismissed without leave to amend unless amendment would be futile.”

                                  14   Carolina Cas. Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1086 (9th Cir. 2014) (applied by

                                  15   the Ninth Circuit in Hip Hop Beverage Corp. v. Michaux, 729 F. App’x 599, 600 (9th Cir. 2018)

                                  16   to review of a motion for judgment on the pleadings). The Court finds amendment would not be

                                  17   futile. Accordingly, Plaintiff’s claims are DISMISSED with leave to amend. He may file an

                                  18   amended complaint no later than October 5, 2020.

                                  19            IT IS SO ORDERED.

                                  20                    14 2020
                                       Dated: September __,

                                  21                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       CASE NO.: 5:20-CV-01078-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       AUTHORIZING LEAVE TO AMEND
                                                                       13
